Case 3:17-cv-06664-BRM-DEA Document 139-1 Filed 02/18/20 Page 1 of 12 PageID: 2817




                          EXHIBIT 1
Case 3:17-cv-06664-BRM-DEA Document 139-1 Filed 02/18/20 Page 2 of 12 PageID: 2818




             UNITED STATES PATENT AND TRADEMARK OFFICE
                          ___________________

              BEFORE THE PATENT TRIAL AND APPEAL BOARD
                          ___________________


     MIAMI INTERNATIONAL HOLDINGS, INC.; MIAMI INTERNATIONAL
       SECURITIES EXCHANGE, LLC; MIAX PEARL, LLC; AND MIAMI
                INTERNATIONAL TECHNOLOGIES, LLC,
                             Petitioners

                                        v.

                                  NASDAQ, INC.
                                   Patent Owner

                               ___________________

                              Case CBM2018-00032
                             U.S. Patent No. 7,933,827
                              ___________________



      PATENT OWNER’S REQUEST FOR REHEARING OF THE FINAL
                      WRITTEN DECISION




   Mail Stop “PATENT BOARD”
   Patent Trial and Appeal Board
   U.S. Patent and Trademark Office
   P.O. Box 1450
   Alexandria, VA 22313-1450
Case 3:17-cv-06664-BRM-DEA Document 139-1 Filed 02/18/20 Page 3 of 12 PageID: 2819
                                                                      CBM2018-00032
                                                                      Patent 7,933,827
   I.    INTRODUCTION
         Patent Owner Nasdaq seeks rehearing of the Final Written Decision (Paper

   78, “FWD”) in light of the Federal Circuit’s decision in Arthrex, Inc. v. Smith &

   Nephew, Inc., No. 2018-2140, 2019 WL 5616010 (Fed. Cir. Oct. 31, 2019). In

   Arthrex, the court determined that the Administrative Patent Judges (“APJs”)

   previously appointed to the Board were appointed in violation of the Appointments

   Clause of the U.S. Constitution. Id., slip op. at 20. The court in Arthrex remedied

   the Appointments Clause defect by partially invalidating the statutory removal

   protections previously enjoyed by APJs. Id., slip op. at 25-26. According to the

   court in Arthrex, this action converted APJs from “principal officers” who must be

   appointed under the Appointments Clause to “inferior officers” who need not be so

   appointed. Id.

         The Board issued its Final Written Decision in this case on November 13,

   2019, 13 days after the Federal Circuit’s Arthrex decision. But while the court’s

   remedy in Arthrex may have fixed the Constitutional defect under the

   Appointments Clause, it introduced a fatal defect into an APJ’s ability to conduct

   adjudicatory proceedings under Section 556 of the Administrative Procedures Act

   (“APA”). Patent Owner thus seeks vacatur of the FWD, or a vacatur of the FWD

   coupled with a stay of the proceedings until such time as constitutionally appointed

   APJs are in place that are authorized to conduct adjudicatory proceedings under the



                                           -1-
Case 3:17-cv-06664-BRM-DEA Document 139-1 Filed 02/18/20 Page 4 of 12 PageID: 2820
                                                                      CBM2018-00032
                                                                       Patent 7,933,827
   APA. Even if the Board rejects this relief, Patent Owner seeks, at a minimum, a

   new trial on the merits with different APJs because the APJ’s who conducted most

   of the trial, and made dispositive subsidiary rulings, were not constitutionally

   appointed.

   II.   LEGAL STANDARDS
         A party dissatisfied with a decision may file a request for rehearing. 37

   C.F.R. § 42.71(d). The request must specifically identify all matters the party

   believes the Board misapprehended or overlooked, and the place where each

   matter was previously addressed in a motion, an opposition, or a reply. Id.

   Nonetheless, “a sufficiently sharp change of law,” as in Arthrex, is “a ground for

   permitting a party to advance a position that it did not advance earlier” in

   proceeding. In re Micron Tech., Inc., 875 F.3d 1091, 1097 (Fed. Cir. 2017); accord

   BioDelivery Scis. Int’l, Inc. v. Aquestive Therapeutics, Inc., 898 F.3d 1205, 1208

   (Fed. Cir. 2018). Put differently, an intervening change in “controlling precedent”

   precludes waiver and forfeiture. See Micron Tech., Inc., 875 F.3d at 1098;

   Transonic Sys., Inc. v. Non-Invasive Med. Techs. Corp., 75 F. App’x 765, 778 (Fed.

   Cir. 2003) (similar).

         The Board reviews requests for rehearing for abuse of discretion, 37 C.F.R.

   § 42.71(c), which “occurs when a court misunderstands or misapplies the relevant




                                            -2-
Case 3:17-cv-06664-BRM-DEA Document 139-1 Filed 02/18/20 Page 5 of 12 PageID: 2821
                                                                  CBM2018-00032
                                                                   Patent 7,933,827
   law or makes clearly erroneous findings of fact,” Renda Marine, Inc. v. U.S., 509

   F.3d 1372, 1379 (Fed. Cir. 2007).

   III.   BACKGROUND

          Patent Owner made two Constitutional challenges in its Response. First, it

   argued that the Administrative Patent Judges (“APJs”) constituting the panel here

   are principal officers that were not appointed by the President and confirmed by

   the Senate. Paper 33, POR, 86; see U.S. Constitution, Article II, § 2, cl. 2. Patent

   Owner thus argued that the APJs’ appointments were unconstitutional, as was the

   conduct of the proceeding.1 Second, Patent Owner argued that the retroactive

   application of a CBM proceeding to a pre-AIA patent amounted to an

   unconstitutional taking under the Fifth Amendment. Paper 33, POR, 85.

          The Board rejected both of those arguments as having been addressed,

   respectively, by intervening Federal Circuit authority in Arthrex and Celgene Corp.

   v. Peter, 931 F.3d 1342, 1362 (Fed. Cir. 2019) (holding that retroactive application

          1
              Patent Owner also requested a stay and further briefing on this issue via

   email in light of Arthrex on November 1, 2019. EX3004. The Board did not

   respond to this request and ultimately deemed this request moot on November 22,

   2019, after issuing the FWD. The Board suggested that Patent Owner file a

   request for rehearing under 42.71(d). Id.




                                              -3-
Case 3:17-cv-06664-BRM-DEA Document 139-1 Filed 02/18/20 Page 6 of 12 PageID: 2822
                                                                   CBM2018-00032
                                                                    Patent 7,933,827
   of inter partes review proceedings to pre-America Invents Act (AIA) patents is not

   an unconstitutional taking under the Fifth Amendment). Paper 78, FWD, 41. What

   the Board did not appreciate, however, is that the Federal Circuit’s remedy in

   Arthrex introduced a fatal defect under the Administrative Procedure Act which

   effectively removed an APJs authority to conduct IPR and CBM proceedings.

   IV.   ARGUMENT
         The Federal Circuit’s remedy for the Appointments Clause violation found

   in Arthrex was to sever the portion of the Patent Act—namely 35 U.S.C. § 3(c)—

   that provided to APJs the full employment protections provided to Officers of the

   United States under 5 U.S.C. § 7513. Arthrex, slip op.25-26. Under that provision

   of Title 5, APJs can only be removed from service “for such cause as will promote

   the efficiency of the service,” 5 U.S.C. § 7513(a), which has been interpreted to

   mean “misconduct [that] is likely to have an adverse impact on the agency’s

   performance of its functions.” Brown v. Department of the Navy, 229 F.3d 1356,

   1358 (Fed. Cir. 2000). The Federal Circuit’s remedy in Arthrex thus eliminates the

   APA’s employment protections for APJs by allowing “removal [of APJs] by the

   Secretary without cause.” Arthrex, No. 2018-2140, 2019 WL 5616010 at *1338.

         Severing from the statute an APJs Title 5 removal protections, however,

   inadvertently created a serious issue under the APA. This is because inter partes

   review proceedings, post grant review proceedings, and review covered business



                                           -4-
Case 3:17-cv-06664-BRM-DEA Document 139-1 Filed 02/18/20 Page 7 of 12 PageID: 2823
                                                                    CBM2018-00032
                                                                    Patent 7,933,827
   method patents are all “formal adjudication[s]” under the APA. See Belden Inc. v.

   Berk-Tek LLC, 805 F.3d 1064, 1081 (Fed. Cir. 2015). Such “formal

   adjudication[s]” must be conducted in accordance with the provisions set forth in

   the APA such as 5 U.S.C. §§ 554(b)(3), 554(c), 556(d). Id. Section 556 of the

   APA, in turn, deals with “[h]earings; presiding employees; powers and duties;

   burden of proof; evidence; [and] record as basis of decision. And Section 556(b)

   specifically requires formal adjudications to be conducted by: (1) the agency;

   (2) members of the body comprising the agency; or (3) administrative law judges

   appointed under 5 U.S.C. § 3105. APJs do not fall in categories (1) or (2), so they

   must necessarily fall in category (3). And under 5 U.S.C. § 7521, administrative

   judges in category (3) may be removed only for good cause. Post-Arthex, APJs

   (including the APJs assigned to this proceeding) lose the removal protections

   required by Sections 556(b) and 7521 and now serve only at the pleasure of the

   Director. As mere at-will employees, post-Arthrex APJs now lack the authority to

   conduct “formal adjudications[s],” and by extension lacked the authority to issue

   the FWD in this case.

         Congress established removal protections for administrative judges for good

   reason: to ensure that they “exercise[] [their] independent judgment…free from

   pressures by … other officials within the agency.” Butz v. Economou, 438 U.S.

   478, 513 (1978). Indeed, the APA affirmatively prohibits “substantive review and



                                           -5-
Case 3:17-cv-06664-BRM-DEA Document 139-1 Filed 02/18/20 Page 8 of 12 PageID: 2824
                                                                    CBM2018-00032
                                                                     Patent 7,933,827
   supervision of an ALJ’s performance of his quasi-judicial functions.” Brennan v.

   DHHS, 787 F.2d 1559, 1562 (Fed. Cir. 1986). An independent adjudicator is a core

   element of due process. Goldberg v. Kelly, 397 U.S. 254, 271 (1970). Arthrex’s

   remedy eviscerates that fundamental principle.

            As the court recognized in Arthrex, “[s]everability turns on whether ‘the

   statute will function in a manner consistent with the intent of Congress.’” Arthrex,

   slip op. at 25, citing Alaska Airlines, Inc. v. Brock, 480 U.S. 678, 685 (1987). That

   cannot be the case here because Congress expressly stated in the APA itself that

   “[s]ubsequent statutes may not be held to supersede or modify” the employment

   protections in 5 U.S.C. §§ 3105 or 7521 unless they do so expressly. See 5 U.S.C.

   § 559.

            The net result is that throughout this proceeding, the assigned APJs were

   either unconstitutionally appointed (pre-Arthrex) or not authorized to conduct

   formal adjudicatory proceedings under the APA (post-Arthrex). Patent Owner thus

   asks the Board vacate the FWD. Alternatively, Patent Owner seeks vacatur

   combined with a stay of the proceeding until such time as a constitutionally

   appointed panel of APJs is in place and where those APJs are properly authorized

   to conduct formal adjudicatory proceedings under 35 U.S.C. § 556.

            Finally, even if the Board disagrees that the Arthrex remedy created a fatal

   conflict with the APA, Patent Owner is still entitled to a new trial with a new,



                                             -6-
Case 3:17-cv-06664-BRM-DEA Document 139-1 Filed 02/18/20 Page 9 of 12 PageID: 2825
                                                                    CBM2018-00032
                                                                     Patent 7,933,827
   constitutionally appointed panel. In Freytag v. Commissioner of Internal Revenue,

   501 U.S. 868 (1991), the Supreme Court stated that “[t]he fact that an inferior

   officer on occasion performs duties that may be performed by an employee not

   subject to the Appointments Clause does not transform his status under the

   Constitution.” 501 U.S. at 882. Put differently, if a pre-Arthrex APJ was not

   entitled to render a final written decision, then that APJ was also not entitled to

   render subsidiary and potentially dispositive decisions over the course of the trial

   leading to that final decision.

         In this case, the Board made subsidiary rulings on Patent Owner’s requests

   for additional discovery (Paper Nos. 31 and 38), authorization to file a motion for

   sanctions (Paper No. 74), request for an expanded panel to include the Director

   (Paper No. 41), a request to correct clerical errors in Patent Owner’s contingent

   motion to amend (Paper No. 58), and a request for additional briefing on the

   Director’s October 2019 Guidance regarding 35 U.S.C. § 101 (Paper No. 76).

   Each of these pre-Arthrex rulings are potentially dispositive and should have been

   made by constitutionally appointed APJs. First, the requested sanctions – which

   were premised on MIAX and Reed Smith allowing Fish to participate in collective

   efforts to invalidate the patents that Fish prosecuted in violation of their ethical

   duties to its former client Nasdaq – included striking of MIAX’s expert’s

   declaration and/or termination of this proceeding. Second, the Board’s rulings on



                                             -7-
Case 3:17-cv-06664-BRM-DEA Document 139-1 Filed 02/18/20 Page 10 of 12 PageID: 2826
                                                                    CBM2018-00032
                                                                     Patent 7,933,827
   additional discovery likely would have led to evidence that would have

   strengthened Patent Owner’s argument regarding sanctions. Third, these pre-

   Arthrex rulings also precluded Patent Owner from fixing straight forward clerical

   errors that would have resulted in a successful motion to amend. Finally, these

   pre-Arthrex ruling precluded Patent Owner from providing additional briefing on

   the new § 101 Guidance that would have provided the Board with much needed

   clarity on that dispositive issue, which this Board was obligated to follow. Thus,

   Patent Owner is still entitled to a new trial with a new panel on the merits

   notwithstanding the fact the final decision here issued post-Arthrex.

   V.    CONCLUSION
         Patent Owner respectfully requests that the final written decision be vacated

   because it was rendered by a panel of APJs not authorized to conduct adjudicatory

   proceedings under the APA. Alternatively, Patent Owner seeks a stay of this

   proceeding until such time as a constitutionally appointed panel of APJs authorized

   to conduct adjudicatory proceedings under the APA is convened to rehear the case

   on the merits. Finally, Patent Owner requests a new trial with a new panel on the

   merits because, pre-Arthrex, an unconstitutionally appointed panel made

   potentially dispositive subsidiary findings during the trial below.




                                            -8-
Case 3:17-cv-06664-BRM-DEA Document 139-1 Filed 02/18/20 Page 11 of 12 PageID: 2827
                                                               CBM2018-00032
                                                               Patent 7,933,827
                                Respectfully submitted,

                                STERNE, KESSLER, GOLDSTEIN & FOX P.L.L.C.

                                /Robert Sokohl/

                                Robert E. Sokohl (Reg. No. 36,013)
                                Michelle Holoubek (Reg. No. 54,179)
                                Attorneys for Patent Owner

   Date: December 13, 2019

   1100 New York Avenue, NW
   Washington, D.C. 20005
   (202) 371-2600




                                       -9-
Case 3:17-cv-06664-BRM-DEA Document 139-1 Filed 02/18/20 Page 12 of 12 PageID: 2828
                                                          CBM2018-00032
                                                          Patent 7,933,827
                 CERTIFICATION OF SERVICE (37 C.F.R. § 42.6(e))

          The undersigned hereby certifies that a true and correct copy of the

   foregoing PATENT OWNER’S REQUEST FOR REHEARING OF THE

   FINAL WRITTEN DECISION was electronically served via e-mail on

   December 13, 2019, in its entirety on the following counsel for Petitioners:

                             Lisa A. Chiarini (Lead Counsel)
                         Amardeep S. Grewal (Back-up Counsel)
                             R. Eric Hutz (Back-up Counsel)
                         Christine M. Morgan (Back-up Counsel)
                                     REED SMITH LLP
                                lchiarini@ReedSmith.com
                                sgrewal@ReedSmith.com
                                 EHutz@ReedSmith.com
                               CMorgan@ReedSmith.com
                              rsCBM827@ReedSmith.com


                                    Respectfully submitted,

                                    STERNE, KESSLER, GOLDSTEIN & FOX P.L.L.C.

                                    /Robert Sokohl/

                                    Joseph E. Mutschelknaus (Reg. No. 63,285)
                                    Robert E. Sokohl (Reg. No. 36,013)
                                    Attorneys for Patent Owner

   Date: December 13, 2019

   1100 New York Avenue, NW
   Washington, D.C. 20005
   (202) 371-2600
   14091808_1.docx
